SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-35593 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: HomeTrust Bank 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: HomeTrust Bancshares, Inc. 10 Woodfin Street Asheville, North Carolina 28801 HOMETRUST BANK 401(k) PLAN Required Information The HomeTrust Bank 401(k) Plan (the “Plan”) is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and for purposes of satisfying the requirements of Form 11-K has included for filing herewith the Plan financial statements and schedules prepared in accordance with the financial reporting requirements of ERISA. Attached to this report as Exhibit 23 is the consent of Dixon Hughes Goodman LLP. HOMETRUST BANK 401(k) PLAN TABLE OF CONTENTS Page No. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 14 – Report of Independent Registered Public Accounting Firm – To the Participants of HomeTrust Bank 401(k) Plan Asheville, North Carolina We have audited the accompanying statements of net assets available for benefits of the HomeTrust Bank 401(k) Plan (the “Plan”) as of June 30, 2013, and 2012, and the related statement of changes in net assets available for benefits for the year ended June 30, 2013. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as ofJune 30, 2013 and 2012, and the changes in net assets available for benefits for the year ended June 30, 2013, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of June 30, 2013 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but Report of Independent Registered Public Accounting Firm Page 2 is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Dixon Hughes Goodman LLP Charlotte, North Carolina December 26, 2013 HOMETRUST BANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS June 30, 2013 and 2012 ASSETS: Investments, at fair value: Mutual funds $ $ Common collective trust funds Fixed income guaranteed option - HomeTrust Bancshares, Inc. common stock - Money market funds - Total investments Receivables: Notes receivable from participants Participant contributions - Employer contributions Total receivables Net assets available for benefits at fair value Adjustment from fair value to contract value for investment in fully benefit-responsive investment contract - NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of these financial statements.Page 3 HOMETRUST BANK 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended June 30, 2013 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income: Net appreciation in fair value of investments $ Dividends and interest Total investment income Interest income on notes receivable from participants Contributions: Employer contributions Participant contributions Rollover contributions Total contributions TOTAL ADDITIONS DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Benefits paid to participants Administrative expenses TOTAL DEDUCTIONS NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS Beginning of year END OF YEAR $ The accompanying notes are an integral part of these financial statements.Page 4 HOMETRUST BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS June 30, 2013 and 2012 NOTE A - DESCRIPTION OF THE PLAN The following description of HomeTrust Bank 401(k) Plan (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions.Effective January 1, 2013, the Plan changed trustees from Reliance Trust Company (“RTC”) to Principal Trust Company (“Principal”) and changed the plan name from HomeTrust Bank Employees 401(k) and Profit Sharing Plan to HomeTrust Bank 401(k) Plan. General The Plan is a defined contribution plan covering all eligible employees of HomeTrust Bank and its subsidiaries (the “Company”) who are age twenty-one or older. Effective January 1, 2013, employees are eligible to make elective deferrals and receive Company matching contributions once they have been employed for thirty days but are not eligible for Company discretionary contributions until they have attained one year of service. Prior to July 1, 2012 employees were not eligible for Company matching contributions until they attained one year of service.Plan entry dates are the first day of each calendar quarter month.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. Contributions Each year, participants may contribute up to the maximum amount allowed under the Internal Revenue Code. Participants who have attained age 50 before the end of the plan year are eligible to make catch-up contributions. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans (rollovers). Participants may change their deferral at any time. The Company matches 100 percent of the first 6% of compensation that a participant contributes to the Plan. Additionally, the Company may make an additional discretionary contribution. Participants must have worked at least 1,000 hours and be employed on the last day of the plan year to be eligible for the additional discretionary contribution. Disabled or retired employees as defined by the Plan are also eligible for the additional discretionary contribution. There were no discretionary contributions for the 2013 Plan year.Contributions are subject to certain Internal Revenue Code limitations. Participant Accounts Each participant account is credited with the participant’s contributions and allocations of the Company’s contributions and plan earnings and charged with plan losses and administrative expenses. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Investment Options Participants may direct employee and Company matching contributions, including any discretionary contributions, to any of the Plan’s investment options. As of June 30, 2013, the Plan’s investment options include mutual funds, common collective trust funds, a fixed income guaranteed option, and HomeTrust Bancshares, Inc. common stock. Page 5 HOMETRUST BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS June 30, 2013 and 2012 NOTE A - DESCRIPTION OF THE PLAN (Continued) Notes Receivable from Participants Participants may borrow from their fund accounts up to the lesser of $50,000 or 50% of their vested balance. Loan terms range from 1-5 years but may be longer for the purchase of a primary residence. The loans are secured by the balance in the participant’s vested account and bear interest at a rate commensurate with local prevailing rates as determined by the Plan Administrator. Interest rates range from 4.25% to 5.00% as of June 30, 2013. Principal and interest are paid through payroll deductions. Vesting Participants are immediately vested in participant contributions plus actual earnings thereon. Vesting in the Company’s matching and discretionary contribution portion of their accounts plus actual earnings thereon is based on years of continuous service. A participant’s share of employer contributions vests in 20% increments for years two through six, with the participant being 100% vested after six years of service. Forfeited Accounts Forfeitures of participants’ nonvested accounts are applied to reduce future employer contributions. At June 30, 2013 and 2012, there were $1,937 and $35,003, respectively, of forfeited nonvested accounts that had not yet been utilized. During 2013, employer contributions were reduced by $67,779 from forfeited nonvested accounts. Payment of Benefits On termination of service due to death, disability, retirement or other terminations of employment, a participant or, in the case of death, the participant’s beneficiary, may elect to receive either a lump-sum amount equal to the value of the participant’s vested interest in his or her account, an annuity, or roll-over their vested interest to a qualified plan or IRA. Administrative Expenses The Plan’s administrative expenses are paid by either the Plan or the Company, as provided by the Plan document.Certain administrative functions are performed by employees of the Company.No such employee receives compensation from the Plan. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements are prepared on the accrual basis in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Page 6 HOMETRUST BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS June 30, 2013 and 2012 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results may differ from those estimates. Investment Valuation and Income Recognition Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note E for further discussion of fair value measurements. As of June 30, 2012 the Plan had a stable value fund that held investment contracts.As of June 30, 2013, the Plan has a fixed income guaranteed investment option.These investments are investment contracts which are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Both contracts are fully benefit-responsive.As of June 30, 2012, the statement of net assets available for benefits presents the fair value of the stable value investment contract as well as the adjustment of the fully benefit-responsive investment contract from fair value to contract value.There is no adjustment for the year ended June 30, 2013 because the contract value of the fixed income guaranteed investment option approximates fair value.The statement of changes in net assets available for benefits is prepared on a contract value basis. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Payment of Benefits Benefits are recorded when paid. Subsequent Events The Plan evaluated subsequent events through the date that these financial statements were issued. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are reclassified as distributions based upon the terms of the plan document. Page 7 HOMETRUST BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS June 30, 2013 and 2012 NOTE C - INCOME TAX STATUS As of January 1, 2013 the plan document was restated when the Plan changed trustees from RTC to Principal.The Plan has not yet obtained a determination letter from the Internal Revenue Service (“IRS”) stating that the restated Plan and related trust are in compliance with the applicable requirements of the Internal Revenue Code. The Plan Administrator believes that the restated plan document is designed and is currently being operated in compliance with applicable requirements of the Internal Revenue Code. GAAP requires plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan Administrator has analyzed the tax positions taken by the Plan, and has concluded that as of June 30, 2013 and 2012, there are no uncertain positions taken or expected to be taken that would require recognition of a liability or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Plan Administrator believes the Plan is no longer subject to income tax examinations for periods ending prior to June 30, 2010. NOTE D - INVESTMENTS The following presents investments, at fair value, that represent 5 percent or more of the Plan’s net assets available for benefits at June 30: Fixed Fund Institutional, common collective trust $ * $ Principal Fixed Income Guaranteed Option - MFS Utilities Fund Franklin Income Fund Hartford Money Market * HomeTrust Bank Certificate of Deposit * - HomeTrust Bank Money Market * - HomeTrust Bancshares, Inc. common stock - * Amount represents less than 5 percent of net assets at end of the year. During the year ended June 30, 2013, the Plan’s investments (including investments bought and sold as well as held during the year) appreciated in value by $3,355,465 as follows: Mutual funds $ Common collective trust funds HomeTrust Bancshares, Inc. common stock $ Page 8 HOMETRUST BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS June 30, 2013 and 2012 NOTE E – FAIR VALUE MEASUREMENTS GAAP defines fair value, establishes a framework for measuring fair value, and establishes a fair value hierarchy which prioritizes the inputs to valuation techniques. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market. Valuation techniques that are consistent with the market, income or cost approach, as specified by GAAP, are used to measure fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 – Inputs to the valuation methodology are unadjusted quoted prices available in active markets for identical investments as of the reporting date; Level 2 – Inputs to the valuation methodology are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value can be determined through the use of models or other valuation methodologies; and Level 3 – Inputs to the valuation methodology are unobservable inputs in situations where there is little or no market activity for the asset or liability and the reporting entity makes estimates and assumptions related to the pricing of the asset or liability including assumptions regarding risk. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The following is a description of the valuation methodologies used for instruments measured at fair value, including the general classification of such instruments pursuant to the valuation hierarchy. There have been no changes in the methodologies used at June 30, 2013 and 2012. Common Collective Trust Funds The net asset value (“NAV”), as provided by the trustee, is issued as a practical expedient to estimate fair value.The NAV is based on the fair value of the underlying investments held by the fund less its liabilities.Participant transactions (purchases and sales) may occur daily. Were the Plan to initiate a full redemption of the collective trust, the investment adviser reserves the right to temporarily delay withdrawal from the trust in order to ensure the securities liquidations will be carried out in an orderly business manner. HomeTrust Bancshares, Inc. common stock These investments are valued at the closing price reported on the active market on which individual securities are traded. Mutual Funds These investments are public investment vehicles valued using the NAV provided by the administrator of the fund. The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding. The NAV is a quoted price in an active market. Page 9 HOMETRUST BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS June 30, 2013 and 2012 NOTE E – FAIR VALUE MEASUREMENTS (Continued) Money Market Funds These investments are money market bank accounts which are valued using amortized cost which approximates fair value. Fixed Income Guaranteed Option The Principal fixed income guaranteed option is reported at contract value which approximates fair value.Contract value represents the aggregation of contributions, plus interest, less withdrawals, if any (Footnote G).It is considered a level 3 investment because none of the parameters for calculating fair value of the investment are available publically.Disclosure of unobservable inputs to fair value measurement has not been included for the contracts because quantitative unobservable inputs are not developed by the Plan when measuring fair value and have not been made available to the Plan by the insurance company. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables present the financial assets measured at fair value on a recurring basis as of June 30, 2013 and 2012. Assets at Fair Value as of June 30, 2013 Description Level 1 Level 2 Level 3 Fair Value Mutual Funds Short term growth $ $
